DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/30/2019, 02/19/2020 and 04/28/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0233453 A1) in view of Gotou et al. (JP 03109241 A cited in IDS). 

Regarding claims 1, 2, 4 and 7-11, Hashimoto disclose an intermediate film for a laminated glass comprising PVB layer 34A (second layer), EVA layer 33 (first layer) and PVB layer 34B (third layer) (see Figure 3 and paragraph 0073). The EVA layer comprises ethylene/vinyl acetate copolymer that reads on presently claimed polyvinyl acetate resin (see Abstract). The PVB layers and EVA layer can also comprise a plasticizer (see paragraph 0084, 0113, 0126). The intermediate layer is sandwiched between glass pates 31A (first component for laminated glass) and 31B (second component for laminated glass) (see Figure 3 and paragraph 0073). Accordingly, Hashimoto disclose a laminated glass.
Hashimoto do not disclose EVA layer comprising a compound having two or more hydroxyl groups as presently claimed.
Gotou et al. disclose an adhesive plastic middle layer for sandwich glass comprising ethylene-vinyl acetate copolymer and a transparent modifier such as polybrominated polyacrylic aromatic compound such as tetrabromobisphenol A, i.e. compound with two hydroxyl groups which are phenolic wherein the amount of the transparent modifier is 2 to 40 wt% (see Abstract 
In light of motivation for using transparent modifier such as tetrabromobisphenol A in amount of 2 to 40 wt% disclosed by Gotou et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use transparent modifier such as tetrabromobisphenol A in amount of 2 to 40 wt% in the EVA layer of Hashimoto in order to provide refractive index of ethylene-vinyl acetate resin near the refractive index of glass and mask the unevenness of a glass surface, and thereby arrive at the claimed invention.

Claims 1-3 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwamoto et al. (WO/2011/081191) in view of Kosaka et al. (JP 2009161584 A) and Gauch (WO 2011160832 A2). It is noted that when utilizing Iwamoto et al., the disclosures of the reference are based on US 2012/0244364 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Iwamoto et al. are found in US ‘364. It is noted that the disclosures of Kosaka et al. and Gauch are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3 and 7-11, Iwamoto et al. disclose an interlayer film for laminated glass comprising a first layer 2 containing a polyvinyl acetal resin and a plasticizer, a second layer 3 containing a polyvinyl acetal resin and a plasticizer, and a third layer 4 containing a polyvinyl acetal resin and a plasticizer (see paragraphs 0013, 0023, 0041, 0059, 0096 and Figure 1). Iwamoto et al. disclose the interlayer as set forth above. Further, Iwamoto et al. disclose a laminated glass comprising first laminated-glass component and second laminated-
While Iwamoto et al. disclose the first layer comprising polyvinyl acetal resin, Iwamoto et al. do not disclose the first layer comprises a combination of a polyvinyl acetal resin and a polyvinyl acetate. Iwamoto et al. do not disclose the first layer comprising a compound having two or more hydroxyl groups.
Kosaka et al. disclose polyvinyl acetal composition comprising polyvinyl acetal and polyvinyl acetate (see Abstract). The polyvinyl acetate has average degree of polymerization of 300 to 6000 (see page 2, paragraph 8). The polyvinyl acetal composition exhibits suppressed autohesion and exhibits excellent handeability (see Abstract). The polyvinyl acetal sheet can be used as an interlayer for glass laminates (see pages 1-2, bridging paragraph).
In light of motivation for using polyvinyl acetal composition comprising polyvinyl acetal resin and polyvinyl acetate resin disclosed by Kosaka et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use first layer comprising polyvinyl acetal in combination with polyvinyl acetate in Iwamoto et al., in order to exhibit suppressed autohesion and exhibit excellent handeability, and thereby arrive at the claimed invention. Accordingly, Iwamoto et al. in view of Kosaka et al. disclose the first layer comprising a combination of polyvinyl acetal resin and polyvinyl acetate resin.
Iwamoto et al. in view of Kosaka et al. do not disclose the first layer comprising a compound having two or more hydroxyl groups.
Gauch discloses an intumescent composition comprising thermoplastic polymer such as polyvinyl acetates in combination with flame-retardant fire protective additives such as TBBPA (tetrabromo bisphenol A) (i.e. a compound having two or more hydroxyl groups which are phenolic) (see Abstract and paragraphs 0022, 0028).
In light of motivation for using flame-retardant fire protective additives such as TBBPA (tetrabromo bisphenol A) disclosed by Gauch as described above, it therefore would have been .

Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mikayama et al. (WO 2016/158695 A1) in view of Gauch (WO 2011160832 A2). It is noted that when utilizing Mikayama et al., the disclosures of the reference are based on US 2018/0001599 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Mikayama et al. are found in US ‘599. It is noted that the disclosures of Gauch are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2 and 5-11, Mikayama et al. disclose an interlayer that can be one-layer structure or multilayer film having two or more-layer structure (see Figure 2, 11A, Figure 1, 11 and paragraphs 0041, 0069). The interlayer 11A is a single-layered interlayer film having a one-layer structure, wherein the interlayer 11 A is a first layer (see paragraph 0072). The multilayer film comprises a second layer 2/ a first layer 1/ a third layer 3, wherein the first layer, the second layer and the third layer comprises a thermoplastic resin such as an acrylic polymer and a plasticizer (see paragraphs 0069, 0075, 0078, 0114). That is, the first layer comprises acrylic polymer. The first layer can include additives such as flame retardant (see paragraph 0175). Mikayama et al. disclose laminated glass comprising interlayer 11A (single-layered) or interlayer 11 (multi-layered) between first glass member 21 and second glass member 22 (see paragraphs 0188, 0191).
Mikayama et al. do not disclose the interlayer comprising a compound having two or more hydroxyl groups.
Gauch discloses an intumescent composition comprising thermoplastic polymer such as poly(meth)acrylates in combination with flame-retardant fire protective additives such as TBBPA (tetrabromo bisphenol A) (i.e. a compound having two or more hydroxyl groups which are phenolic) (see Abstract and paragraphs 0022, 0028).
In light of motivation for using flame-retardant fire protective additives such as TBBPA (tetrabromo bisphenol A) disclosed by Gauch as described above, it therefore would have been obvious to one of the ordinary skill in the art to use flame-retardant fire protective additives such as TBBPA (tetrabromo bisphenol A) in the first layer of Mikayama et al. in order to improve flame retardant properties, and thereby arrive at the claimed invention.

Citation of Relevant Prior Art

Oohigashi et al. (WO 2016/158694 A1) disclose an interlayer film for laminated glass being a single-layered interlayer film comprising a thermoplastic film such as acrylic polymer (see page 15 and claims 1 and 8). The interlayer can include a plasticizer (see paragraph 0072). The interlayer film can include additives such as flame retardant (see paragraph 0130). The interlayer film is arranged between a first glass plate and a second glass plate (see page 15, claim 11). Further, laminated glass comprises a first glass plate, the interlayer film and a second glass plate, wherein the interlayer is between the first glass plate and the second glass plate. It is noted that when utilizing Oohigashi et al., the disclosures of the reference are based on US 2018/0001600 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Oohigashi et al. are found in US ‘600.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787